Filed 9/18/14 Neff v. DeNoce CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


RONALD A. NEFF,                                                      B252039

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                      Super. Ct. No. LS020957)
         v.

DOUGLAS J. DENOCE,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
James A. Steele, Judge. Appeal dismissed as moot.
         Douglas J. DeNoce, in pro. per., for Defendant and Appellant.
         No appearance by Plaintiff and Respondent.




                                               INTRODUCTION
         Defendant and appellant Douglas DeNoce appeals from an order denying a
motion to dissolve a temporary restraining order (TRO) obtained by plaintiff and
respondent Ronald Neff. Because the order from which DeNoce appeals extended
the TRO only to February 21, 2014, a date which passed over six months ago, the
instant appeal is moot, and accordingly, is dismissed.


              FACTUAL AND PROCEDURAL BACKGROUND1
      Neff filed a request for an order to stop civil harassment by DeNoce
pursuant to section 527.6,2 along with an application for a TRO. Neff contended
that DeNoce had stalked and harassed him. On December 13, 2010, the court
granted the TRO, and has since renewed and modified it several times.
      On December 22, 2010, DeNoce filed a special motion to strike Neff’s
petition pursuant to section 425.16, alleging that the true purpose of Neff’s petition
seeking an injunction against harassment was to prevent DeNoce from prosecuting
his various civil actions against Neff. The trial court denied DeNoce’s anti-SLAPP
motion, and we affirmed the order on the ground that DeNoce failed to show that
the challenged cause of action arose from protected activity. DeNoce subsequently
filed a renewed motion to strike pursuant to section 425.16, which was not
successful. On December 11, 2013, we dismissed DeNoce’s appeal from the trial
court’s decision on the grounds that (1) DeNoce failed to obtain and include an
appealable order in the record, and (2) an order denying a renewed motion
pursuant to section 1008, subdivision (b) is not appealable.



1
      We take judicial notice of this court’s opinions in DeNoce’s previous appeals (Neff
v. DeNoce (March 21, 2012, B230064 [nonpub. opn.] and Neff v. DeNoce (Dec. 11, 2013,
B243414 [nonpub. opn.]). Some background facts have been taken from these previous
opinions.
2
      All undesignated references to code sections are to the Code of Civil Procedure.

                                           2
      While DeNoce’s appeal regarding his renewed anti-SLAPP motion was
pending, on July 23, 2013, DeNoce filed a motion to dissolve the TRO pursuant to
section 527.8, subdivision (k)(1), based on a purported change in circumstances.
The trial court denied the motion and extended the TRO until February 21, 2014.
DeNoce timely appealed from that August 16, 2013 order. (§ 904.1, subd. (a)(6).)
      DeNoce asserts in his opening brief that on February 21, 2014, the trial court
again denied a motion to dissolve the TRO, but he does not include that order in
the record. The instant appeal is limited to the August 16, 2013 order extending
the TRO until February 21, 2014.


                                    DISCUSSION
      “‘[A]n action which originally was based upon a justiciable controversy
cannot be maintained on appeal if the questions raised therein have become moot
by subsequent acts or events.’” (Vargas v. Balz (2014) 223 Cal.App.4th 1544,
1549.) In particular, “‘[i]f relief granted by the trial court is temporal, and if the
relief granted expires before an appeal can be heard, then an appeal by the adverse
party is moot. [Citation.]’ [Citation.]” (City of Monterey v. Carrnshimba (2013)
215 Cal.App.4th 1068, 1079.)
      The August 16, 2013 order from which DeNoce has appealed extended the
TRO only until February 21, 2014. Because February 21, 2014 has since passed,
that order no longer has any effect and the appeal from that order is moot. We may
not treat DeNoce’s appeal as if it were based on a subsequent order, not in the
present record, further extending the TRO. Accordingly, we dismiss the instant
appeal as moot.




                                            3
                                DISPOSITION
            The appeal is dismissed as moot. Because respondent did not file a
respondent’s brief or otherwise make an appearance on appeal, no costs are
awarded on appeal.
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                            WILLHITE, J.




            We concur:




            EPSTEIN, P. J.




            MANELLA, J.




                                        4